DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/20 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/20 was filed after the mailing date of the Final on 9/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
No Claim amendments were made and no new claims were added.  There was also no arguments concerning the Final action dated 9/29/20.  In light of this, the current action is marked Final.
Claim Interpretation

The claims have been amended so that the first gas is passed in a first flow direction, followed by passing through one or more catalyst beds in a second flow direction that is different from the first flow direction.  The specification describes the flue gas passing from inlet 2 through entrance zone 4 (see PG Pub, para. 21) and then into the flow inlet area 7.  Then the specification states that the flue gas passes through one of the fixed catalyst beds 6 and into the flow outlet area 8 (see PG Pub, para. 21).  The gas then passes from outlet 3.  Plate 9 prevents gas from flowing back.  Although the specification itself does not state this change in direction, it appears that the use of blocking plate 9 forces some gas to go in one direction and some gas to go in a different direction that is different from the flow direction of the first flow.  Therefore, this feature is supported, but only when using this embodiment of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 24, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 states that the flow of exhaust is blocked so that it flows through a first end and then a second end and that the first end is adjacent to an entrance zone and the second end is adjacent to an outlet end of the reactor.  This is not supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7-11, 17, 18, 19, 20, 21, 22, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich (US Pub.: 2013/0034477) and in view of Frey (US Pat.: 6117405) and in view of Curtius (US Pat.: 4780290) and in view of Boorse (US Pat.: 9475002).
Heidenreich describes a DeNOx Catalytic filter (para. 106, 115).  The DeNOx catalyst is made of ceramic foam elements and then activated with an SCR (para. 116). Exhaust gas is fed in through inlet (see Fig. 1 and 2) and then passes to the plurality of catalyst beds (see Fig. 4, 5 at 100 and para. 115).  The gas passes through the catalyst beds laterally (see Fig. 4, exhaust gas path in the upper sections of the tower).  The gas flow direction upon entering the reactor is different than the gas flow direction upon entering the reactor (see Fig. 1, 2, 4 and 5).  
The reference does not teach that the foam has interconnected pores, that the dust concentration is at least 5 mg/Nm3 and that the foam allows for at least 50% of the dust to pass through.
Frey describes a process for removing NOx from flue gases (title) and explains that their process is useable with exhaust from a number of different plants, to include exhaust from combustion gases (col. 1, lines 39-45).  Frey explains that these NOx-containing gases can employ filter candles that are coated with catalytic material for reducing NOx gases (col. 4, lines 30-34).  Frey does not describe the soot concentration in these types of exhausts however.
As to the soot concentration, Curtius describes a means for purifying a flue gas stream (title) from a combustion products (col. 1, lines 9-10).  The flue gas may be from small plants (col. 1, lines 17-18).  As to the dust concentration, Curtius explains that the flue gas contains about 3,700 mg/Nm3 of dust (example 2) or 1,000 mg/Nm3 (see table 1).  The exhaust contains NOx (col. 8, lines 65-67) and is treated to reduce the NOx content catalytically (col. 8, lines 9, 14-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the filter of Heidenreich with an industrial gas containing 3,700 mg/Nm3 of dust or 1,000 mg/Nm3, as taught by Curtius because Frey explains that filter candles employ NOx reduction catalysts are known for use in treated exhaust gases from these pollutant sources.
As to at least 50% of the dust in the first gas stream being passed to the second gas stream and the interconnected pores, Boorse describes a method for reducing NOx from exhaust gases using an SCR catalyst disposed on a particulate filter (col. 4, lines 1-4).  The filter may include a foam material and can remove 30-60% of the particulate matter (col. 3, lines 58-61, 61-62).  This particulate removal device overlaps the claimed range of that at least 50% of particulates are not removed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Exhaust gases is passed through the particulate filter with a NOx concentration (col. 4, lines 61-63) that is passed through the SCR to convert some of the NOx gases (col. 4, lines 51-56).  The NOx concentration is described as a first NOx at 2 (Fig. 1B), a second NOx concentration and then a final NOx concentration (col. 9, lines 47-56).  Since the SCR reduces the NOx concentration, then the amount of NOx in the final NOx concentration point would be reduced.
The exhaust is passed through ducts, which can be considered flow paths (see Fig. 1A, 1B).  The foam used can be a metal foam filter (col. 5, lines 32-33) or a ceramic foam filter (col. 10, lines 20-21).  Boorse shows that the foam includes interconnected pores (see Fig. 4A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the foam-NOx catalyst of Heidenreich, Frey and Curtius allows for 70-30% of the particulate matter pass because Boorse explains foam material that employ NOx catalysts are porous enough to pass particulates through in this range.

As to Claims 17 and 18, Heidenreich describes operating the contact step at 300 degrees C (para. 116).

As to Claims 19 and 20, Boorse teaches that the foam can have a porosity from 3-100 pores per inch (col. 12, lines 65-67).  Although the substrate is not the same as the catalyst, since the claim that describes the foam substrate as part of the catalyst, this aspect of the bed may be considered the catalyst as described by the application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a foam-NOx catalyst in Heidenreich, Frey and Curtius that has a porosity of 3-100 pores per inch, as taught by Boorse because Boorse describes an effective foam NOx catalyst and Dekker explains that foam NOx catalysts are effective alternatives to mesh NOx catalysts.

As to claim 22, Heidenreich shows that the exhaust gas is passed out of the contact zone (the contact zone being the point of contact with the catalyst) and into the outlet of the reactor that is the same direction as the first flow direction (see Fig. 1, 2, 4).

As to Claim 23, Curtius describes a means for purifying a flue gas stream (title) from a combustion products (col. 1, lines 9-10).  The flue gas may be from small plants (col. 1, lines 17-18).  See obviousness statement above.

As to Claims 24 and 25, Heidenreich explains that the vessel includes separation walls with opening that include the filter candles (para. 72).  These walls block the flow of gas and direct it upward (see fig. 4).  These filter candles include DeNOx catalysts (para. 106, see 92 in Fig. 4), which the reference explains can be a foam-based catalyst (para. 116).  One end can be considered adjacent to the inlet and the other end can be considered adjacent to the outlet.
Heidenreich teaches that above this section there is another section above where catalytic elements 106 (para. 78) are disposed.  Exhaust is passed through these walls, while parts are blocked (or “sealed”, para. 77).  

Claims 6, 7-11, 17, 18, 19, 20, 21, 22, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platvoet (US Pub.: 2002/0159925) and in view of Dekker (US Pub.: 2012/0258855) and in view of Curtius (US Pat.: 4780290) and in view of Boorse (US Pat.: 9475002).
As to Claims 6, 7-11, Platvoet describes a parallel flow reactor for the selective catalytic reduction of nitrogen oxide in a gas stream includes a shell enclosing an interior space in which is located a plurality of substantially parallel planar catalyst beds, each containing a catalyst for the selective conversion of NOx (abstract). Deflectors in the spaces between the catalyst beds direct the flow of gas through the beds (abstract).  The catalyst beds may be supported on a mesh-like structure having a porosity of greater than about 85% (para. 11).  The mesh-like structure can comprise a plurality of layers of wires or fibers to forma three-dimensional network of materials (para. 47).  The catalyst can be coated onto the mesh-like structure by a variety of techniques, such as dip coating or spraying (para. 56).  With the catalyst on the mesh-like structure, the porosity of the catalyst is greater than 90% (para. 57).  
As to the flow, Platvoet shows that gas flowing in the direction of G changes direction when contacting the catalyst beds of Fig. 4B (para. 42).  
Platvoet describes a mesh-like catalyst material, but not a foam NOx reducing catalyst or that the starting dust concentration is at least 5nm/Nm3 and that after passing through the catalyst, maintains at least 50% of the dust from this first gas stream.
As to the use of a foam in lieu of a mesh, Dekker describes a process for the manufacture of a catalyst and a catalyst support (title).  Dekker explains that in catalytic reactions, it is important that the reaction components have easy access to the catalytic sites and that the reaction products can easily be removed from the catalytic sites (para. 3).  Generally, catalyst accessibility is the prime importance (para. 3).  In the prior art, Dekker explains that porous catalyst elements based on gauze, sponges, foams, mesh or webbing materials are known to be effective for use in catalytic processes, such as Fischer-Tropsch (para. 5).  Alternative catalysts used instead of Fischer-Tropsch catalyst include NOx catalysts (para. 63, 68) because these are known to be diffusion limited reactions (para. 70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the mesh-like NOx catalyst of Platvoet as a foam-type catalyst, as taught by Dekker because Dekker explains that foams are known and effective equivalents for these diffusion limited reactions.
As to the soot concentration, Curtius describes a means for purifying a flue gas stream (title) from a combustion products (col. 1, lines 9-10).  The flue gas may be from small plants (col. 1, lines 17-18).  As to the dust concentration, Curtius explains that the flue gas contains about 3,700 mg/Nm3 of dust (example 2) or 1,000 mg/Nm3 (see table 1).  The exhaust contains NOx (col. 8, lines 65-67) and is treated to reduce the NOx content catalytically (col. 8, lines 9, 14-15).  
Since Platvoet explains that the flue gas source can derive from a variety of industrial processes involving the combustion of fuels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Platvoet method using an industrial gas containing 3,700 mg/Nm3 of dust or 1,000 mg/Nm3, as taught by Curtius because flue gas stream from combustion plants are within the types of exhaust gas streams intended by Platvoet to be included in their flue gas treatment process.
As to at least 50% of the dust in the first gas stream being passed to the second gas stream and the interconnected pores, Boorse describes a method for reducing NOx from exhaust gases using an SCR catalyst disposed on a particulate filter (col. 4, lines 1-4).  The filter may include a foam material and can remove 30-60% of the particulate matter (col. 3, lines 58-61, 61-62).  This particulate removal device overlaps the claimed range of that at least 50% of particulates are not removed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the foam-NOx catalyst of Platvoet, Dekker and Curtius allows for 70-30% of the particulate matter pass because Boorse explains foam material that employ NOx catalysts are porous enough to pass particulates through in this range.

As to Claims 17 and 18, Platvoet describes explains that the contact occurs at a temperature range of 380-550 degrees F (para. 35).

As to Claims 19 and 20, Boorse teaches that the foam can have a porosity from 3-100 pores per inch (col. 12, lines 65-67).  Although the substrate is not the same as the catalyst, since the claim that describes the foam substrate as part of the catalyst, this aspect of the bed may be considered the catalyst as described by the application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a foam-NOx catalyst in Platvoet, Dekker and Curtius that has a porosity of 3-100 pores per inch, as taught by Boorse because Boorse describes an effective foam NOx catalyst and Dekker explains that foam NOx catalysts are effective alternatives to mesh NOx catalysts.

As to Claim 21, Platvoet shows that the exhaust gas flows at a right angle to the initial gas flow (see Fig. 4B, G).

As to claim 22, Platvoet shows that the exhaust gas is passed out of the contact zone (the contact zone being the point of contact with the catalyst) and into the outlet of the reactor that is the same direction as the first flow direction (see Fig. 4B, and then Fig. 2 and 3, where gas is fed out the outlet that is in the same direction as the gas flowing into the inlet).

As to Claim 23, Platvoet teaches that the exhaust is known to derive from an industrial process (para. 4).

	As to Claims 24 and 25, Platvoet teaches that their system employs deflectors in the space between the catalyst beds, which are used to direct the flow of exhaust gas (abstract).  One end can be considered a first end and the other can be considered a second end.  In one embodiment, the plate is shown in Fig. 2 so that the first end from which the exhaust flows can be considered “adjacent to” the inlet and the second end can be considered “adjacent to” the outlet end.  Both walls of the catalyst extend from a first end to a second end of the catalyst.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich, Frey, Curtius and Boorse or Platvoet, Dekker, Curtius and Boorse as applied to claim 6 above, and further in view of Deuerlein (US Pub.: 2015/0030515).
Deuerlein describes a NOx gas treatment (abstract) useable in treating gas from plants (para. 69).  The process explains that exhaust gas is contacted with the catalyst at a pressure of 1-50bar (para. 24).  The catalyst is a catalyst bed that employs a NOx reduction capabilities (para. 157).  The reference explains that although any pressure may be employed in NOx treatment, but employing a pressure that it higher that atmospheric, particularly at a pressure from 0-50 bar is preferred (para. 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the exhaust with NOx as pressure of 1-50 bar, as taught by Deuerlein, for use with Heidenreich, Frey, Curtius and Boorse or Platvoet, Dekker, Curtius and Boorse because Deuerlein explains that this is preferred in the contact of exhaust with a NOx catalyst. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich, Frey, Curtius and Boorse or Platvoet, Dekker, Curtius and Boorse as applied to claim 6 above, and further in view of Eiteneer (US Pub.: 2009/0142243) and in view of Derrien (US Pat.: 4314913).
Eiteineer describes a method for reducing the emissions from combustion gases produced during a combustion process from a combustion gas mixture that contains NOx(abstract). The treatment includes directing the gas through a selective catalyst reduction that includes a catalyst bed (abstract).  Eiteineer explains that the surface area of the catalyst bed facilitates to achieve higher NOx removal (para. 13).
Eiteneer does not describe a specific surface area however.
As to the specific surface area, Derrien discloses a NOx catalyst for use in removing NOx in exhaust gas (abstract).
Derrien describes a NOx-removing catalyst from a gas stream (title).  The catalyst employs a surface area that is a max of 150 m2/g (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a surface area of at most 150 m2/g, as taught by Derrien for use with the NOx catalyst of Heidenreich, Frey, Curtius and Boorse or Platvoet, Dekker, Curtius and Boorse because Eiteneer explains that surface area facilitates NOx removal and this surface area is known to be effective in facilitating NOx removal.

Allowable Subject Matter
Claims 12, 26, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the following reference(s): Heidenreich and Platvoet, which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: of using a foam NOx catalyst or a mesh NOx catalyst, but fails to teach that the foam has a porosity that allows for at least 80% of the dust to pass.
Therefore, it is clear Heidenreich and Platvoet do not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        


February 11, 2021